office_of_chief_counsel department of the treasury i n t e r n a l r e v e n u e s e r v i c e washington d c date number info release date conex-120657-05 cc ita b4 uil no the honorable connie mack iv member u s house of representatives main street suite ft myers fl attention dear congressman mack this letter responds to your inquiry dated date on behalf of your constituents ------------------------------------------------------- they wrote about obtaining a private_letter_ruling granting them additional time to complete a like-kind_exchange of properties that has been delayed because of the severe hurricanes and tropical storms that struck florida in their letter also states that they have never received the proceeds of the property they sold and that such proceeds have always been held in escrow unfortunately the -------------transaction does not qualify as a like-kind_exchange under sec_1031 of the internal_revenue_code we contacted the m to discuss their situation in this discussion the ------------ related that they directed the qualified_intermediary who was holding the cash proceeds to turn the proceeds over to their realtor the realtor is now holding the proceeds to fund the construction of the new property under current law receipt of cash proceeds by a taxpayer or the taxpayer’s agent disqualifies the taxpayer from deferring tax on the gain of the property that they sold if a qualified_intermediary turns over exchange_funds to the seller or his realtor the exchange ends the transaction becomes a sale and the seller must recognize any realized gain we do not have authority to change this result i hope this information is helpful if we can assist you further please contact me or ------ -------------------------at sincerely acting branch chief income_tax accounting office of associate chief_counsel michael j montemurro macro form rev department of the treasury - internal_revenue_service
